156 Ga. App. 368 (1980)
274 S.E.2d 168
PORTER
v.
MARCUS et al.
60656.
Court of Appeals of Georgia.
Submitted September 10, 1980.
Decided November 7, 1980.
Al Horn, for appellant.
W. Roy Mays, III, Marva Jones Brooks, for appellees.
SOGNIER, Judge.
This is a direct appeal from an order of the Superior Court of Fulton County filed January 15, 1980, affirming the decision of the Civil Service Board, which upheld the termination of appellant's employment as a police officer by the Atlanta Department of Public Safety. Such appeals must be brought under the discretionary provisions of Code Ann. § 6-701.1 (a) (Ga. L. 1979, pp. 619, 620, effective July 1, 1979). Accordingly, this appeal must be dismissed. Evans v. Davey, 154 Ga. App. 269 (267 SE2d 875) (1980); McIntyre v. City of Atlanta, 154 Ga. App. 309 (268 SE2d 363) (1980).
Appeal dismissed. Deen, C. J., and Birdsong, J., concur.